Exhibit 10.2

VITAMIN SHOPPE, INC.

PERFORMANCE STOCK UNIT AWARD AGREEMENT

pursuant to the

VITAMIN SHOPPE 2018 LONG-TERM INCENTIVE PLAN

* * * * *

Participant: David Mock

Grant Date:                     

Number of Performance Stock Units granted (at Target):                     

* * * * *

THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between Vitamin Shoppe, Inc., a company organized
in the State of Delaware (the “Company”), and the Participant specified above,
pursuant to the Vitamin Shoppe 2018 Long-Term Incentive Plan, as in effect and
as amended from time to time (the “Plan”); and

WHEREAS, it has been determined by the Committee that it would be in the best
interests of the Company to grant the Performance Stock Units provided herein to
the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1 Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein;
provided, that this Agreement is being granted in reliance on the employment
inducement exemption under NYSE 303A.08, and, therefore, no Shares issued
hereunder shall be drawn from the Share reserve limits set forth in Section 4.1
of the Plan. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of a
conflict between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall control.

2 Grant of Performance Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Performance
Stock Units specified above. Except as otherwise provided by Section 10 of the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the



--------------------------------------------------------------------------------

Participant with any protection against potential future dilution of the
Participant’s interest in the Company for any reason. Other than as specified in
Section 5 hereof, the Participant shall not have the rights of a stockholder
(including any voting rights) in respect of the Shares underlying this award
until such Shares are delivered to the Participant in accordance with Section 4.

3 Vesting. The Performance Stock Units subject to this grant shall vest in
accordance with the terms of Exhibit A attached hereto.

4 Delivery of Shares.

4.1 Subject to the terms of the Plan, to the extent the Performance Stock Units
awarded by this Agreement vest, the Company shall promptly distribute to the
Participant the number of Shares equal to the number of Performance Stock Units
that so vested; provided, that the Company may defer distribution of Shares to a
date the Participant is not subject to any Company “blackout” policy or other
trading restriction imposed by the Company; provided, further, that absent an
election made pursuant to Section 4.2, any distribution of Shares shall in any
event be made by the date that is two and one-half (2-1/2) months from the end
of the calendar year in which the applicable Performance Stock Units vested. In
connection with the delivery of the Shares pursuant to this Agreement, the
Participant agrees to execute any documents reasonably requested by the Company.
In no event shall the Performance Stock Units be settled in fractional Shares
(fractional Shares will be rounded down to the next lowest whole number).

4.2 If permitted by the Company, the Participant may elect, in accordance with
written plans or procedures adopted by the Company from time to time, to defer
the distribution of all or any portion of the Shares that would otherwise be
distributed to the Participant hereunder (“Deferred Shares”). Upon the vesting
of Performance Stock Units that have been so deferred, the applicable number of
Deferred Shares shall be credited to a bookkeeping account established on the
Participant’s behalf (the “Account”). Subject to Section 5, the number of Shares
equal to the number of Deferred Shares credited to the Participant’s Account
shall be distributed to the Participant in accordance with written plans or
procedures adopted by the Company from time to time.

5 Dividends and Other Distributions. Participants holding Performance Stock
Units shall be entitled to receive all dividends and other distributions paid
with respect to such Shares, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Performance Stock Units and shall be paid at the time the Shares are delivered
pursuant to Section 4. If any dividends or distributions are paid in Shares, the
Shares shall be deposited with the Company and shall be subject to the same
restrictions on transferability and forfeitability as the Performance Stock
Units with respect to which they were paid.

6 Special Rules Regarding Restrictive Covenants.

6.1 Company Rights. In the event that the Participant’s employment with the
Company or one of its Subsidiaries or Related Companies is terminated for
“Cause” (as defined below) or if Participant fails to comply with this
Section 6, the Company may cancel any outstanding Performance Stock Unit.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” means any of the following: (i) theft or
misappropriation of funds or other property of the Company; (ii) alcoholism or
drug abuse, either of which materially impair the ability of the Participant to
perform his/her duties and responsibilities hereunder or is injurious to the
business of the Company; (iii) the conviction of a felony or pleading guilty or
nolo contender to a felony involving moral turpitude; (iv) intentionally causing
the Company to violate any local, state or federal law, rule or regulation that
harms or may harm the Company in any material respect; (v) gross negligence or
willful misconduct in the conduct or management of the Company which materially
affects the Company, not remedied within thirty (30) days after receipt of
written notice from the Company; (vi) willful refusal to comply with any
significant policy, directive or decision of the Chief Executive Officer, any
other executive(s) of the Company to whom the Participant reports, or the Board
in furtherance of a lawful business purpose or willful refusal to perform the
duties reasonably assigned to the Participant by the Chief Executive Officer,
any other executive(s) of the Company to whom the Participant reports or the
Board consistent with the Participant’s functions, duties and responsibilities,
in each case, in any material respect, not remedied within thirty (30) days
after receipt of written notice from the Company; (vii) breach (other than by
reason of physical or mental illness, injury, or condition) of any other
material obligation to the Company that is or could reasonably be expected to
result in material harm to the Company not remedied within thirty (30) days
after receipt of written notice of such breach from the Company;
(viii) violation of the Company’s operating and or financial/accounting
procedures which results in material loss to the Company, as determined by the
Company; or (ix) violation of the Company’s confidentiality, non-compete or
non-solicit requirements (including those set forth in this Agreement) or Code
of Business Conduct.

6.2 Nondisclosure of Confidential and Proprietary Information. The obligation of
confidentiality by the Participant set forth in the Company’s agreements(s) with
the Participant or policies of the Company binding on or covering the
Participant shall remain in effect for perpetuity regardless of any cessation of
payment pursuant to this Agreement, such that the Participant shall not disclose
confidential information of or pertaining to the Company at any time.

6.3 Non-Competition. During the period of a Participant’s employment and for one
(1) year thereafter (or two (2) years thereafter, in the event of a termination
following a Change in Control), the Participant shall not, without the Company’s
prior written consent, directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control of, or
be connected as a director, officer, employee, partner, consultant or otherwise
with, any profit or non-profit business or organization in the United States
that, directly or indirectly, manufactures, markets, distributes or sells
(through wholesale, retail or direct marketing channels including, but not
limited to, mail order and internet distribution) vitamins, minerals,
nutritional supplements, herbal products, sports nutrition products,
bodybuilding formulas or homeopathic remedies (the “Competitive Products”) if,
except with respect to the companies listed below, the sale/distribution of the
Competitive Products represent one-third (1/3) or more of such business or
organization’s gross sales in the proceeding twelve (12) months from the
Participant’s termination of employment date (the

 

3



--------------------------------------------------------------------------------

“Competitive Business”); provided, however, that the Participant can work for a
business or organization (other than the companies listed below) that sells
Competitive Products that is less than one-third (1/3) of such gross sales only
if the Participant is not directly or indirectly involved in that part of the
business or organization that deals with, or has knowledge of, the Competitive
Products. Notwithstanding, and without limiting, the foregoing, the following
companies constitute a Competitive Business: GNC, Rite Aid, Whole Foods,
Vitacost, Walgreens, CVS, Nature’s Bounty, Bodybuilding.com, Swanson, Sprout’s
Sunflower Markets and Vitamin Cottage. Notwithstanding the foregoing, the
Participant may be a passive owner (which shall not prohibit the exercise of any
rights as a shareholder) of not more than five percent (5%) of the outstanding
stock of any class of any public corporation that engages in a Competitive
Business.

6.4 Non-Solicitation. During the period of a Participant’s employment and for
one (1) year thereafter (or two (2) years thereafter, in the event of a
termination following a Change in Control), the Participant shall not directly
or indirectly (i) cause any person or entity to, either for the Participant or
for any other person, business, partnership, association, firm, company or
corporation, hire from the Company or attempt to hire, divert or take away from
the Company, any of the officers or employees of the Company who were employed
by the Company during the twelve (12) months prior to the termination date of
the Participant’s employment; or (ii) cause any other person or entity to,
either for the Participant or for any other person, business, partnership,
association, firm, company or corporation, attempt to divert or take away from
the Company or its subsidiaries any of the business or vendors of the Company.

6.5 Remedies. The Participant and the Company acknowledge that the restrictions
imposed by this Section 6 are reasonably necessary to protect the legitimate
business interests of the Company, and that the Company would not be willing to
offer the Performance Stock Units pursuant to this Agreement in the absence of
such agreement. The Participant agrees that any breach of this Section 6 by the
Participant would cause irreparable damage to the Company and that in the event
of such breach, the Company shall have, in addition to any and all remedies of
law, the right to an injunction, specific performance or other equitable relief
to prevent the violation of any obligations hereunder, without the necessity of
posting a bond, plus if the Company prevails with respect to any dispute between
the Company and the Participant as to the interpretation, terms, validity or
enforceability of this Section 6, the recovery of any and all costs and expenses
incurred by the Company, including reasonable attorneys’ fees in connection with
the enforcement of this Section 6. The Participant further acknowledges and
agrees that any period of time during which he or she is in violation of the
covenants set forth in this Section 6 shall be added to the applicable
restricted period. Resort to such equitable relief shall not be construed to be
a waiver of any other rights or remedies that the Company may have for damages
or otherwise.

6.6 Forfeiture and Repayment. The Participant may be required to repay to the
Company the proceeds received in connection with, or return to the Company, the
Performance Stock Units: (i) if during the course of employment the Participant
engages in conduct, or it is discovered that the Participant has engaged in
conduct, that is (x) materially adverse to the interest of the Company, which
include failures to comply with the Company’s written rules or regulations and
material violations of any agreement with the Company, (y) fraud, or (z) conduct
contributing to any financial restatements or irregularities occurring during

 

4



--------------------------------------------------------------------------------

or after employment; (ii) if during the course of employment, the Participant
competes with, or engages in the solicitation and/or diversion of customers,
vendors or employees of, the Company or it is discovered that the executive
employee has engaged in such conduct; (iii) if following termination of
employment, the Participant violates any post-termination obligations or duties
owed to, or any agreement with, the Company, which includes this Agreement, any
employment agreement and other agreements restricting post-employment conduct;
(iv) if following termination of employment, the Company discovers facts that
would have supported a termination for Cause had such facts been known to the
Company before the termination of employment; and (v) if compensation that is
promised or paid to the Participant is required to be forfeited and/or repaid to
the Company pursuant to applicable regulatory requirements as in effect from
time to time and/or such forfeiture or repayment affects amounts or benefits
payable under this Agreement.

7 Non-transferability. Performance Stock Units, and any rights and interests
with respect thereto, issued under this Agreement and the Plan shall not, prior
to vesting, be sold, exchanged, transferred, assigned or otherwise disposed of
in any way by the Participant (or any beneficiary(ies) of the Participant),
other than by testamentary disposition by the Participant or the laws of descent
and distribution. Any such Performance Stock Units, and any rights and interests
with respect thereto, shall not, prior to vesting, be pledged, encumbered or
otherwise hypothecated in any way by the Participant (or any beneficiary(ies) of
the Participant) and shall not, prior to vesting, be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Performance Stock Units, or the levy of any execution, attachment or
similar legal process upon the Performance Stock Units, contrary to the terms
and provisions of this Agreement and/or the Plan, shall be null and void and
without legal force or effect.

8 Entire Agreement; Amendment. This Agreement, together with the Plan contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

9 Acknowledgment of Employee. The award of the Performance Stock Units does not
entitle Participant to any benefit other than that granted under this Agreement.
Any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation. Participant understands and accepts
that the benefits granted under the Plan are entirely at the grace and
discretion of the Company and that the Company retains the right to amend or
terminate the Plan at any time, at their sole discretion and without notice.

10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.

 

5



--------------------------------------------------------------------------------

11 Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Performance Stock Units and, if the Participant
fails to do so, the Company may otherwise refuse to issue or transfer any Shares
otherwise required to be issued pursuant to this Agreement.

12 No Right to Employment. Any questions as to whether and when there has been a
termination of such employment and the cause of such termination shall be
determined in the sole discretion of the Company. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or Affiliates or Related Companies to terminate the Participant’s
employment or service at any time, for any reason and with or without cause.

13 Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:

13.1 If such notice is to the Company, to the attention of the Secretary of
Company or at such other address as the Company, by notice to the Participant,
shall designate in writing from time to time.

13.2 If such notice is to the Participant, at his or her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.

14 Compliance with Laws. The issuance of the Shares pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended (the “1933
Act”), the 1934 Act and the respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue any of the Shares pursuant to this Agreement if
such issuance would violate any such requirements.

15 Securities Representations. The Performance Stock Units are being issued to
the Participant and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant. The
Participant acknowledges, represents and warrants that:

15.1 The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the 1933 Act, and in this connection the
Company is relying in part on the Participant’s representations set forth in
this Section 15.

15.2 If the Participant is deemed an affiliate within the meaning of Rule 144,
the Shares must be held indefinitely unless an exemption from any applicable
resale restrictions is available or the Company files an additional registration
statement (or a “re-offer prospectus”) with regard to the Shares and the Company
is under no obligation to register the Shares (or to file a “re-offer
prospectus”).

 

6



--------------------------------------------------------------------------------

15.3 If the Participant is deemed an affiliate within the meaning of Rule 144,
the Participant understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Shares, (ii) adequate information concerning the Company is then available to
the public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with, and that any sale of the Shares may be made only in
limited amounts in accordance with such terms and conditions.

16 Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.

17 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

18 Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.

19 Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

20 Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

21 Waiver of Jury Trial. PARTICIPANT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY
JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY HERETO.

22 Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

[Remainder of Page Left Intentionally Blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his/her hand, all
as of the Grant Date specified above.

 

VITAMIN SHOPPE, INC. By:  

 

Name:   David M. Kastin Title:   Senior Vice President, General Counsel &
Corporate Secretary

 

Participant



--------------------------------------------------------------------------------

EXHIBIT A

Vesting Conditions